De Vries, Judge,
delivered the opinion of the court:
The facts in this case are presented by stipulation as follows:
It is hereby stipulated and agreed by and between counsel for the importers and Assistant Attorney General for the United States that the merchandise returned by *157the appraiser as “bead necklaces or chains as jewelry” and assessed by the collector with duty at the rate of 60 per cent ad valorem under paragraph 356 of the tariff act of 1913, consists of necklaces or nock chains composed in chief value of beads valued at over 20 cents per. dozen pieces, is correctly represented by the accompanying three samples.
It is further agreed that the protest be deemed submitted upon the aforesaid stipulation.
The Board of General Appraisers overruled the protest, holding the merchandise to be “commonly known as jewelry.” The importers appealed, maintaining, among other claims deemed immaterial, that the articles are properly dutiable as beaded articles under the provisions of paragraph 333 of the tariff act of 1913:
The articles are, in fact, substantially entirely of imitatien jet beads with imitation jet pendents.
Precise articles were under consideration by this court in United States v. Beierle (1 Ct. Cust. Appls., 457; T. D. 31506) and American Bead Co. v. United States (7 Ct. Cust. Appls., 18; T. D. 36259). For the reasons stated in and upon the authority of those two decisions, the decision of the Board of General Appraisers herein is reversed.